h.;.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Rhodes on 12/14/2021.

The application has been amended as follows: 
	Claim 1 has been amended as follows

(Currently Amended) An electric discharge device comprising: a shaft member; a plurality of discharge electrodes arranged in a circumferential direction around an axis of the shaft member; a cylindrical counter electrode in which the shaft member and the discharge electrodes are arranged; and a power supply applying a voltage to the discharge electrodes and the counter electrode, wherein 
the shaft member has the same polarity as the discharge electrodes, a portion of the shaft member being comprised of a conductive resin material having the same polarity as the discharge electrodes, 
each of the discharge electrodes has an electrode body and a tip end which is formed at an end of the electrode body facing an inner peripheral surface of the 
the voltage applied by the power supply causes a streamer discharge to travel from the tip ends of the discharge electrodes toward the inner peripheral surface of the counter electrode, 
the shaft member includes a shaft body and a cylindrical member made of the conductive resin material, 
the electric discharge device further comprises a discharge member including a support plate portion including an outer peripheral edge supporting the plurality of discharge electrodes, and 
the support plate portion includes a hole into which the shaft body is fitted.

The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 12/7/2021, none of the prior art in record, alone or in combination, fairly suggests or teaches an electric discharge device comprising the specific elements and the special arrangement of each element as cited in the amended claim 1. Therefore, claims 1-9 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795